Citation Nr: 1517901	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Seattle, Washington.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

The case was remanded by the Board in December 2014 and the case now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, for the below reasons, the Board finds that the December 2014 remand directives regarding the etiological opinions pertaining to this case have not been fully complied with and, therefore, a remand is necessary to obtain addendum opinions.

In the December 2014 Board remand, it was noted that the Veteran served in Vietnam and was exposed to herbicides.  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including malignant schwannoma (emphasis added), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  It was also noted that the Veteran was diagnosed with a right ear schwannoma in March 2010 and that a September 2012 treatment records also indicate that the schwannoma impacts the Veteran's ability to hear.  However, the treatment records did not expressly indicate that the schwannoma was malignant.  Specifically, it was unclear whether the radiation treatment was applied due to a malignancy or to shrink a benign schwannoma. Therefore, the Board remanded the claim, in part, to obtain a medical opinion answering the following question: 

Address all current ear medical diagnoses, including the schwannoma and acoustic neuroma.  Does the Veteran have a current diagnosis (at any time during the pendency of the claim) of malignant schwannoma?  Has the Veteran ever been diagnosed with a malignant schwannoma?  

Pursuant to the December 2014 Board remand, a medical opinion was obtained in February 2015 and the examiner wrote:

Vet has rt ear acoustic neuroma, benign . His rt ear hearing loss & tinnitus were exacerbated by this growth. No known link to herbicide exposure or from any in svc events

Unfortunately, the February 2015 VA examiner failed to specifically address the question in the December 2014 remand.  While the examiner indicated that the Veteran had a right ear acoustic neuroma which was benign, he failed to indicate whether the Veteran had ever been diagnosed with a malignant schwannoma, particularly whether the Veteran had ever been diagnosed with a malignant schwannoma at any time during the pendency of the claim.  Significantly, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  As such, if the Veteran did have a malignant schwannoma at any time during the period on appeal beginning March 2009, he would be entitled to service connection for the malignant schwannoma and any resulting disability given his presumed exposure to herbicides.  Also, as noted in the December 2014 Board remand, while private treatment records dated in September 2012 show an "acoustic neuroma," it is unclear whether this is another label for the growth found on the March 2010 MRI, or whether it is a separate diagnosis of a different growth.  Therefore, a remand is necessary in order to obtain an addendum opinion which addresses these pertinent questions.

Also, in the December 2014 Board remand, the Board requested an addendum opinion from a June 2011 VA audiological examiner as to the etiology of the Veteran's bilateral hearing loss.  Significantly, the examiner was asked to consider the Veteran's statement regarding continuity of difficulty hearing since service.  See March 2009 claim form where he reported hearing loss began in 1965.

Pursuant to the December 2014 Board remand, an addendum opinion was obtained in January 2015 and the examiner wrote:

The existing hearing loss has been caused by the presence of an acoustic neuroma (schwannoma) pressing on the right auditory nerve. At the time of exit from the military, auditory tests indicated hearing that was well within normal limits and stable since time of entry into service. He did not exhibit a change in hearing status while in the military. 

In an April 2015 Informal Hearing Presentation, the Veteran's representative wrote that the 15/15 whisper testing from the Veteran's service treatment records (reported in the Veteran's January 1959 enlistment examination and a subsequent February 1963 examination) were inadequate for consideration in this case as they did not contain a Maryland CNC Controlled Speech Discrimination Test or test at the frequencies specified in 38 CFR 4.85(a).

Unfortunately, the January 2015 VA addendum opinion failed to comment on the Veteran's allegation of continuity of hearing loss beginning in 1965 as directed in the December 2014 Board remand.  Furthermore, the January 2015 addendum opinion was based, in part, on auditory tests which "indicated hearing that was well within normal limits and stable since time of entry into service."  However, the Veterans Health Administration (VHA) Handbook for Audiology indicates that the 'whispered voice' test is now considered an inadequate measure of hearing, as it may not rule out mild hearing loss.  Therefore, a remand is necessary in order to obtain an addendum opinion which addresses these pertinent questions.

Lastly, as the Veteran is in receipt of VA treatment for his hearing loss, any outstanding VA treatment records regarding the ears or hearing loss should be obtained.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request any and all non-duplicative VA and private audiological and otolaryngological records since December 2014 and associate them with the electronic claims file.  Offer the Veteran the opportunity to complete an authorization and consent form to request any private records.  Any negative responses should be associated with the claims file. 

2. After any new evidence is obtained, return the file to the February 2015 VA examiner for an addendum opinion with respect to the Veteran's right ear schwannoma.  If the February 2015 VA examiner is unavailable, the record, to include a copy of this remand, should be forwarded to an appropriate medical professional to provide the addendum opinion.  

(a)  Address all current ear medical diagnoses, including the schwannoma and acoustic neuroma.  While the February 2015 opinion indicates that the Veteran currently has a benign right ear acoustic neuroma, the examiner must indicate whether the Veteran has ever been diagnosed with a malignant schwannoma, particularly during the pendency of this appeal beginning March 2009? 

(b)  Address whether the "acoustic neuroma" diagnosed in September 2012 is another label for the growth found on the March 2010 MRI, or whether it is a separate diagnosis of a different growth.

In answering the foregoing, the examiner must provide a detailed rationale explaining the opinions, including analysis of the Veteran's history, as documented in the lay and medical evidence of record, and all other relevant evidence in the claims file. 

3. After any new evidence is obtained, return the file to the June 2011 VA audiological examiner for an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss.  Provide the electronic file, to include a copy of this remand to the examiner, and ask that he/she addresses the following:

Is it at least as likely as not (50 percent probability or greater) that the current bilateral hearing loss was caused by the Veteran's military service, including the in-service noise exposure.  Why or why not?  

In answering the foregoing, the examiner must provide a detailed rationale explaining the opinions, including analysis of the Veteran's history, as documented in the lay and medical evidence of record, audiometric testing evidence of record, and all other relevant evidence in the claims file. 

Significantly, the examiner should consider the Veteran's statement regarding continuity of difficulty hearing since service.  See March 2009 claim form where he reported hearing loss began in 1965.  The examiner should also consider that the 15/15 whispered voice results documented in the January 1959 and February 1963 examinations are inadequate measures of hearing, as they may not rule out mild hearing loss.  

4. When the requested development has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




